Citation Nr: 1521153	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	James McElfresh, II - Agent


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  He died in June 2012 and the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, MN.

The Board notes that the appellant's November 2013 substantive appeal (Form 9) requests a hearing before the Board.  However, the appellant withdrew her request for a hearing in a January 2015 statement from her agent.

The issue of entitlement to an earlier effective date for service connection of the Veteran's cirrhosis of the liver has been raised by the record in a March 2014 statement from the appellant's agent, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran and the appellant were legally married in January 2012 and there were no children born either prior to or during their union.

2. The Veteran died in June 2012.

3. The Veteran and the appellant cohabitated for many years prior to their ceremonial marriage.

4. Common law marriage is recognized as valid in the state of Utah. 

5. The preponderance of the evidence shows that a common law marriage existed between the Veteran and the appellant for more than one year prior to the Veteran's death.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's surviving spouse for purposes of DIC benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R §§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that, for VA benefit purposes, she should be recognized as the Veteran's surviving spouse.  For the following reasons, the Board finds that the appellant is entitled to be recognized as the Veteran's surviving spouse for purposes of receiving DIC benefits.

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more prior to the veteran's death or for any period of time if a child was born of or before the marriage.  38 C.F.R. § 3.54.  

"For purposes of obtaining DIC benefits, the validity of a marriage is determined according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued."  Burden v. Shinseki, 727 F.3d 1161, 1166 (Fed. Cir. 2013) cert. denied, 134 S. Ct. 2134 (2014) (citing 38 U.S.C.A. § 103(c)).  In addition, "... section 103(c) requires the VA to apply state law, including state law evidentiary burdens, in determining whether the criteria for a valid common law marriage have been satisfied."  Id.

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  38 C.F.R. § 3.205(a).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Id.

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to a veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See also 38 U.S.C.A. § 103(a).  A marriage will be deemed valid if the appellant signs a statement that he or she had no knowledge of an impediment to marriage to the Veteran.  38 C.F.R. § 3.205(c).  Such a statement will be accepted, in the absence of information to the contrary, as proof of that fact.  Id.

In regards to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran, except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  

Here, the Veteran and the appellant were married in January 2012.  Since the Veteran and the appellant were legally married for less than 1 year prior to his death, she does not meet the definition of surviving spouse under 38 C.F.R. § 3.50.  Therefore, she must establish that a common law marriage existed prior to the time of the legal marriage.

The record reflects that the Veteran and the appellant were legal residents of Utah during the entire time period of their relationship.  Thus, the laws of Utah control in determining whether a common law marriage existed prior to their ceremonial marriage in January 2012.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j); see also Burden, 727 F.3d at 1166.

Utah law provides that:

(1) A marriage which is not solemnized according to this chapter shall be legal and valid if a court or administrative order establishes that it arises out of a contract between a man and a woman who:
(a) are of legal age and capable of giving consent;
(b) are legally capable of entering a solemnized marriage under the provisions of this chapter;
(c) have cohabited;
(d) mutually assume marital rights, duties, and obligations; and
(e) who hold themselves out as and have acquired a uniform and general reputation as husband and wife.

(2) The determination or establishment of a marriage under this section shall occur during the relationship described in Subsection (1), or within one year following the termination of that relationship. Evidence of a marriage recognizable under this section may be manifested in any form, and may be proved under the same general rules of evidence as facts in other cases.

Utah Code Ann. § 30-1-4.5 (West 2014).  In addition, the burden of proving a common law marriage in Utah is by the preponderance of the evidence.  See Hansen v. Hansen, 958 P.2d 931, 934 (Utah Ct. App. 1998) (stating that "there is ... little doubt that the standard of proof generally applied in civil proceedings is the preponderance of the evidence standard").

The evidence shows that the Veteran and the appellant lived together continuously since May 2007.  The appellant submitted statements from herself and two witnesses.  The appellant stated that she and the Veteran agreed that they would be husband and wife at the time they began living together.  In addition, she stated that they lived together in the same house from May 2007 until the time of the Veteran's death.  Finally, the appellant stated that she and the Veteran acted as a married couple in front of friends and neighbors and that she was his primary caregiver throughout the last phases of his illness where the hospital staff knew them as husband and wife.

The appellant's witnesses also testified that the parties lived together from May 2007 until the time of the Veteran's death.  The witnesses had regular contact with both the appellant and the Veteran (at least on a weekly basis) and they stated that the Veteran referred to the appellant as his wife.  One witness stated that the Veteran and the appellant were always together as a couple and that they took care of each other.

The statements submitted by the appellant in support of her claim are considered credible.  Each source attested to his or her own personal observation of the relationship between the appellant and the Veteran.  There is no clear evidence to the contrary of their statements.

In fact, contemporaneous medical records support the appellant's claim.  For example, a January 2009 private treatment records states that the Veteran came in with his wife.  An August 2009 private treatment record states that the Veteran is married.  Finally, the September 2011 VA examination report reflects that the Veteran told the examiner that he lived with his common law wife.  The Veteran consistently referred to his wife throughout the September 2011 VA examination report.

Thus, the preponderance of the evidence shows that the Veteran and the appellant met the requirements for a common law marriage under Utah Code § 30-1-4.5(1).  In addition, the preponderance of the evidence shows that the parties lived together continuously since May 2007 until the time of the Veteran's death.

The Board acknowledges that for common law marriage to be valid under Utah law, such determination must be requested during or within one year following such relationship.  In the present case, there is no showing that the appellant ever sought to have her relationship with the Veteran recognized as a common law marriage within the applicable time limits.  While this would potentially preclude her from various entitlements under Utah law, the Board does not find that the absence of such recognition here serves to bar an award of VA benefits.

More specifically, the requirement that the appellant request recognition of her common law marriage within one year of the termination of the relationship constitutes a "legal impediment" to that marriage under 38 C.F.R. § 3.52.  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Lamour v. Peake, 544 F.3d 1317, 1323 (Fed. Cir. 2008) (quoting Dedicatoria v. Brown, 8 Vet.App. 441, 444 (1995)).  

A May 2014 statement from the appellant's agent states that the appellant was not aware of the requirement under Utah law that the determination of a common law marriage must occur within one year following the termination of the relationship until after the time period had expired.  As the provisions of 38 C.F.R. § 3.205(a) are satisfied, as well as those of 38 C.F.R. § 3.52, this statement is accepted as proof of that fact, in light of the clear absence of information to the contrary.  38 C.F.R. § 3.205(c).

Thus, as applied to the appellant in this case, she intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that she was required to request recognition of her common law marriage within one year of the termination of the relationship.  Therefore, the marriage is "deemed valid" for VA purposes.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In sum, the Board has relied on credible testimony and lay statements, as well as contemporaneous evidence from the medical records, and finds that the record establishes that the appellant and the Veteran had a common law marriage for more than one year prior to the Veteran's death.  As such, the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of receiving DIC benefits is granted.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving DIC benefits is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


